Citation Nr: 0632882	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-23 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for degenerative 
disease of the cervical spine.

5.  Entitlement to service connection for disability 
manifested by blackouts and memory loss, including as an 
undiagnosed illness.

6.  Entitlement to service connection for stomach problems 
and diarrhea, including as an undiagnosed illness.

7.  Entitlement to an initial compensable evaluation for 
prostatitis.

8.  Entitlement to an initial compensable evaluation for 
gouty arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1991.  Service personnel records reflect that he 
served in the Southwest Theater of Operations from August 
1990 to April 1991, and that he served on board the USS Iwo 
Jima.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in July 2006.  A transcript of the hearing has been 
made and is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that service connection is warranted for 
erectile dysfunction, including as secondary to his service-
connected prostatitis; hearing loss in the right ear; 
bilateral knee disabilities; a neck disability; and for 
blackouts and memory loss, and stomach problems and diarrhea, 
including as manifestations of undiagnosed illnesses 
resulting from service in the SWA TO.  He further contends 
that initial compensable evaluations are warranted for his 
service-connected prostatitis and gouty arthritis.  Service 
medical records and post service medical records show 
complaints and treatment for several of the claimed 
disabilities.

A VA outpatient treatment records indicated that a 
colonoscopy was conducted.  However, results of the 
colonoscopy shown as scheduled in January 2002 are not of 
record.  The subsequent June 2003 VA examination contains no 
discussion of the intestinal condition or of the possible 
relationship between the claimed condition manifested by 
blackouts or loss of memory and diagnosed hyperglycemia and 
hyperlipidemia.

Moreover, the record contains no opinions of the etiology of 
the diagnosed and observed undiagnosed conditions, other than 
the opinion provided in the June 2003 VA examination linking 
the veteran's hearing loss to military service.  The veteran 
testified, however, that his treating VA physicians had 
indicated that his erectile dysfunction was likely related to 
his prostatitis, and his stomach condition was likely related 
to medications prescribed for his gouty arthritis.  VA 
outpatient treatment records associated with the claims file 
at the hearing document additional treatment for the claimed 
conditions, including surgery for the bilateral knee 
condition.

The Board observes that the regulations provide presumptive 
service connection for qualifying chronic disability(ies) 
resulting from an undiagnosed illness which became manifest 
either during active service in the SWA TO during the Persian 
Gulf War or to a degree of 10 percent or more during a 
specific presumption period.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i).  The regulations were later amended to expand 
the presumption period to September 30, 2011.  See Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (2001).

These amendments further provided that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be granted for medically 
unexplained chronic multi symptom illness that is defined by 
a cluster of signs and symptoms, to include fibromyalgia, as 
well as for any diagnosed illness that the Secretary of 
Veterans Affairs determines by regulation warrants a 
presumption of service connection.  See 38 C.F.R. § 3.317 
(2006).

Concerning the veteran's claim for higher initial 
evaluations, the veteran testified that his conditions have 
worsened since his last VA examination in June 2003.  
Similarly, the Board observes that hearing loss was detected 
in June 2003 but service connection was denied because the 
hearing loss manifested did not meet the statutory 
requirements of 38 C.F.R. § 3.385.  The veteran also 
testified that his hearing has worsened since the June 2003 
VA examination.

Given that the regulations provide presumptions for some of 
the claimed disabilities, and the veteran's testimony as to 
the continuity of his claimed conditions and the worsening of 
others, the Board finds it is necessary to remand this case 
to obtain any additional medical records, to include clinical 
medical records, and additional examination, to include 
review of the entire claims file, to determine the nature, 
extent, and etiology of the claimed and service-connected 
conditions.  See 38 C.F.R. § 3.159(c) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran identify VA 
and non-VA treating physicians who have 
treated him for his claimed and service-
connected disabilities.  Obtain all 
identified records, including any and all 
records of treatment from the VAMC in 
Beckley, West Virginia from July 2006 to 
the present, and any other VAMC the 
veteran may identify.  Ensure that 
clinical medical reports are obtained, to 
include the results of the colonoscopy 
that was scheduled for January 2002.  
Obtain release of private medical records 
where appropriate.

2.  After completion of above, make 
arrangements for the veteran to be 
afforded examination(s) to determine the 
nature, extent, and etiology of his 
claimed erectile dysfunction, right ear 
hearing loss, bilateral knee disability, 
neck disability, and conditions 
manifested by black outs and memory loss, 
and by stomach problems and diarrhea, and 
of his service connected prostatitis and 
gouty arthritis.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence, the veteran's July 2006 
testimony, and a copy of this remand, 
must be sent to the examiner for review.  
The examiner should summarize the medical 
history, including the onset and course 
of any manifested erectile dysfunction, 
right ear hearing loss, bilateral knee 
disability, neck disability, and 
conditions manifested by black outs and 
memory loss, and by stomach problems and 
diarrhea; and of prostatitis, and gouty 
arthritis; describe any current symptoms 
and manifestations attributed to the 
claimed erectile dysfunction, right ear 
hearing loss, bilateral knee disability, 
neck disability, and conditions 
manifested by black outs and memory loss, 
and by stomach problems and diarrhea, and 
of his service connected prostatitis and 
gouty arthritis; and provide diagnoses 
for any and all genitourinary, ear and/or 
hearing, knee, cervical spine, 
neurological, memory, and 
gastrointestinal pathology.

The examiner is requested to provide 
opinions for the following question:

Is it as likely as not that any 
manifested erectile dysfunction, 
right ear hearing loss, bilateral 
knee disability, neck disability, 
and conditions manifested by black 
outs and memory loss, and by stomach 
problems and diarrhea are in any way 
the result of his active service or 
any incident thereof, to include as 
an undiagnosed illness resulting 
from service in the SWA TO?

Is it as likely as not that any 
manifested erectile dysfunction is 
the result of the service-connected 
prostatitis?

Is it as likely as not that any 
manifested stomach condition is the 
result of medications prescribed for 
the service-connected gouty 
arthritis?

The examiner is asked to provide a 
complete rationale for his or her 
opinion(s) and, if an opinion cannot be 
made, to so state. 

3.  After undertaking all other 
development deemed essential, adjudicate 
whether service connection may be granted 
for erectile dysfunction, right ear 
hearing loss, bilateral knee disability, 
neck disability, and conditions 
manifested by black outs and memory loss, 
and by stomach problems and diarrhea-
including as an undiagnosed illness; and 
whether initial compensable evaluations 
may be granted for the service connected 
prostatitis and gouty arthritis.  
Consider all appropriate laws and 
regulations, including 38 C.F.R. § 3.317 
and Fenderson v. West, 12 Vet. App. 119 
(1999), and any additional information 
obtained as a result of this remand.  If 
the decision remains adverse to the 
veteran, furnish him with an SSOC and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



